NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0542n.06

                                          No. 13-4308

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                FILED
ALEJANDRO MALDONADO-TORRES,                           )                    Jul 22, 2014
                                                      )               DEBORAH S. HUNT, Clerk
       Petitioner,                                    )
                                                      )    ON PETITION FOR REVIEW
v.                                                    )    FROM THE UNITED STATES
                                                      )    BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,                )    APPEALS
                                                      )
       Respondent.                                    )
                                                      )
                                                      )


       BEFORE: SILER and KETHLEDGE, Circuit Judges; WATSON, District Judge.

       PER CURIAM. Alejandro Maldonado-Torres petitions this Court for review of an order

of the Board of Immigration Appeals (BIA) dismissing his appeal from the denial of his motion

to reopen his removal proceedings. As set forth below, we deny the petition for review.

       The Department of Homeland Security served Maldonado-Torres, a native and citizen of

Mexico, with a notice to appear charging him with removability as an alien present in the United

States without being admitted or paroled. See 8 U.S.C. § 1182(a)(6)(A)(i). Maldonado-Torres

admitted the notice’s factual allegations and conceded removability as charged. On April 3,

2012, an immigration judge (IJ) granted Maldonado-Torres’s request for voluntary departure in

lieu of removal, requiring departure on or before August 1, 2012.




       
         The Honorable Michael H. Watson, United States District Judge for the Southern
District of Ohio, sitting by designation.
No. 13-4308
Maldonado-Torres v. Holder

       On July 30, 2012, the immigration court received Maldonado-Torres’s motion to reopen

his removal proceedings to allow him to apply for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). In support of his motion, Maldonado-

Torres asserted that he and his family are perceived as wealthy landowners in Mexico and are

targeted for extortion by the drug cartels. Maldonado-Torres alleged that, on July 2, 2012, cartel

members abducted his brother and forced him to pay $70,000—money that Maldonado-Torres

had sent to his family in Mexico. The cartel members said that, if Maldonado-Torres returned to

Mexico in August, he would have to give them half of everything he has or they would kill him.

       The IJ denied Maldonado-Torres’s motion to reopen. The IJ determined that the motion

was untimely and that Maldonado-Torres failed to establish changed country conditions in

Mexico to allow him to file his motion outside the ninety-day limitations period. Assuming that

there was a change in country conditions, the IJ concluded that Maldonado-Torres failed to

establish eligibility for asylum, withholding of removal, or CAT protection.

       Maldonado-Torres filed an appeal from the IJ’s denial of his motion to reopen, which the

BIA dismissed. According to the BIA, the IJ correctly concluded that Maldonado-Torres’s

motion to reopen was based on changed personal circumstances rather than changed country

conditions in Mexico. With respect to the IJ’s alternative ruling, the BIA determined that

Maldonado-Torres’s claimed group of “perceived wealthy landowners in Mexico” did not

constitute a cognizable social group for immigration purposes and that potential targeting by

criminals for pecuniary gain did not give rise to an asylum or withholding of removal claim. The

BIA further found that the IJ properly denied Maldonado-Torres’s application for CAT

protection because he failed to establish that he would more likely than not be tortured by or with

the acquiescence of the government upon his return to Mexico.


                                               -2-
No. 13-4308
Maldonado-Torres v. Holder

       Maldonado-Torres now petitions this Court for review of the BIA’s order. Where, as

here, “the BIA reviews the immigration judge’s decision and issues a separate opinion, rather

than summarily affirming the immigration judge’s decision, we review the BIA’s decision as the

final agency determination.” Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009). We review

the denial of a motion to reopen for abuse of discretion. Acquaah v. Holder, 589 F.3d 332, 334

(6th Cir. 2009). “An abuse of discretion exists where the denial was made without a rational

explanation, inexplicably departed from established policies, or rested on an impermissible basis

such as invidious discrimination against a particular race or group.” Id. (internal quotation marks

omitted).

       A motion to reopen must be filed within ninety days of the final administrative order of

removal. 8 U.S.C. § 1229a(c)(7)(C)(i). “There is no time limit on the filing of a motion to

reopen if the basis of the motion is to apply for [asylum or withholding of removal] and is based

on changed country conditions arising in the country of nationality or the country to which

removal has been ordered, if such evidence is material and was not available and would not have

been discovered or presented at the previous proceeding.” Id. § 1229a(c)(7)(C)(ii). Maldonado-

Torres cites the incorrect standard, relying on the “changed circumstances” standard for excusing

the one-year deadline for filing for asylum rather than the “changed country conditions” standard

applicable to motions to reopen. See Liu v. Holder, 560 F.3d 485, 492 (6th Cir. 2009).

       “[A] change in personal circumstances that is unaccompanied by a change in country

conditions is insufficient to reopen proceedings.” Zhang v. Holder, 702 F.3d 878, 879–80 (6th

Cir. 2012). Maldonado-Torres admitted that he “knew of the general dangerous situation in

Mexico created by the drug cartels” at the time of his removal hearing and submitted evidence

that his family has been targeted by the cartels for some time. In support of his motion to


                                               -3-
No. 13-4308
Maldonado-Torres v. Holder

reopen, Maldonado-Torres alleged that, after the IJ granted him voluntary departure, he learned

that cartel members had made a direct threat toward him—a change in personal circumstances—

but failed to provide any evidence of changed country conditions in Mexico.

       Maldonado-Torres’s brief does not mention his application for CAT protection. That

claim has therefore been abandoned. Hachem v. Holder, 656 F.3d 430, 433–34 (6th Cir. 2011).

       We can discern no abuse of discretion in the denial of Maldonado-Torres’s motion to

reopen his removal proceedings. Accordingly, we deny Maldonado-Torres’s petition for review.




                                             -4-